Russell, C. J".,
concurring specially. I concur in tlie judgment. I concur in the main but not altogether in the reasons supporting the judgment in the case at bar. However, cases may arise in which these reasons would not be applicable under a different state of facts, which can well be imagined. I do not think anything said in the opinion in this case is in conflict with the case of Wolfe v. Georgia &c. Co., 2 Ga. App. 499 (58 S. E. 899), in which it was held that the courts of this State take judicial cognizance of the comparative social status of white and colored peoples. The opinion of the court in this case recognizes that the case at bar is distinguished by its facts from the ruling in the Wolfe case, supra.